Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Objections
Claim 3 objected to because of the following informalities:  Claim appears to contain a typographical error.  It appears that “a upper side” should be “an upper side”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-12 and 14-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kraimer (US Pub App 2014/0343758).

Regarding claim 1, Kraimer discloses a material handling vehicle comprising: 
a vehicle body (14); 
an operator compartment (36); and 
a mast (48) including: 
a mounting platform (46); 
a first support member (48, side) coupled to the mounting platform (Fig.1); 
a second support member (48, side) coupled to the mounting platform (Fig.1); and 
a detection system (76) coupled to the mast, and 
wherein the mast is coupled to the vehicle body at a frontward location relative to the operator compartment (Fig.1), and 
wherein the position of the mast on the vehicle body prevents the mast from impeding a field of view of an operator positioned in the operator compartment (Fig.1).  

Regarding claim 2, Kraimer further discloses 
a display (103, Para.94); and 
a steering mechanism (52, Fig.1) configured to steer the material handling vehicle (Para.91), and 
wherein the mounting platform of the mast is positioned below the display, and below the steering mechanism (Fig.1), and 
wherein the mounting platform of the mast is positioned forward relative to the display, and forward relative to the steering mechanism (Fig.1).  


Regarding claim 4, Kraimer further discloses the material handling vehicle has a highest point, and 
wherein the mast is positioned below the highest point of the material handling vehicle (Fig.1).  

Regarding claim 5, Kraimer further discloses a display (68, Para.70, displays information about the state of the truck), and wherein the display includes the highest point of the material handling vehicle (Fig.1).  

Regarding claim 6, Kraimer further discloses the detection system includes:
a first sensor (76) configured to project a first detection zone (Para.76), the first detection zone configured to detect an object positioned in the first detection zone (Para.76); 
a second sensor (76) configured to project a second detection zone (Para.76), the second detection zone configured to detect an object positioned in the second detection zone (Para.76), and 
wherein the first detection zone extends beyond the highest point of the material handling vehicle (Para.76), and 
wherein the second detection zone extends beyond the highest point of the material handling vehicle (Para.76).   

Regarding claim 7, Kraimer further discloses a position of the first sensor is adjustable thereby adjusting a spatial positioning of the first detection zone (Para.76), and 
wherein a position of the second sensor is adjustable thereby adjusting a spatial position of the second detection zone (Para.76).  

Regarding claim 8, Kraimer further discloses the first support member of the mast includes: 
a first region (48, side, lowest region); 
a second region connected to the first region (48, side, middle region); and 
a third region connected to the second region (48, side, highest region), the third region being offset from the first region (Fig.1), and 
wherein the second support member of the mast includes:
a fourth region (48, side, lowest region); 
a fifth region connected to the fourth region (48, side, middle region); and 
a sixth region connected to the fifth region (48, side, highest region), the sixth region being offset from the fourth region (Fig.1).  

Regarding claim 9, Kraimer further discloses the third region of the first support member includes a first plurality of mounting locations (76) to fasten the third region of the first support member to the vehicle body (Fig.1), and 
wherein the sixth region of the second support member includes a second plurality of mounting locations to fasten the sixth region of the second support member to the vehicle body (Fig.1).  

Regarding claim 10, Kraimer further discloses the first region of the first support member, and the fourth region of the second support member is connected to the mounting platform (Fig.1).  

Regarding claim 11, Kraimer further discloses the detection system includes: 
a first sensor configured to project a first detection zone (76), the first detection zone configured to detect an object positioned in the first detection zone (Para.76); 
a second sensor configured to project a second detection zone (76), the second detection zone configured to detect an object positioned in the second detection zone (Para.76).  

Regarding claim 12, Kraimer further discloses the first detection zone is planar (Para.76) and has a first portion and a second portion separated by a first gap (Fig.1), and
wherein the second detection zone is planar and has a third portion and a fourth portion (Para.76), separated by a second gap (Fig.1), 
wherein the first portion of the first detection zone and the third portion of the second detection zone extend beyond a highest point of the material handling vehicle (Para.76), and 
wherein the first portion of the first detection zone, and the third portion of the second detection zone are separated by a third gap that includes the operator compartment (Fig.1).  

Regarding claim 14, Kraimer further discloses the first sensor is angled toward the second sensor, and the second sensor is angled toward the first sensor (Para.76).  

Regarding claim 15, Kraimer further discloses the detection system includes a third sensor configured to project a third detection zone, the third detection zone configured to detect an object positioned in the third detection zone (Para.76), 
wherein the first, second, and third detection zones are planar (Para.76), and 
wherein the third detection zone intersects the first detection zone(Para.76) (Fig.1).  

Regarding claim 16, Kraimer further discloses the first detection zone has a first edge that contours a surface that supports the material handling vehicle (Fig.1), and 
wherein the first detection zone intersects the third detection zone at the first edge of the first detection zone (Fig.1) (Para.76).  

Regarding claim 17, Kraimer discloses a material handling vehicle comprising: 
a vehicle body (14); and 
a mast (48) coupled to the vehicle body including: 
a mounting platform (46); 
a first support member (48, side) coupled to the mounting platform; 
a second support member (48, side) coupled to the mounting platform; and 
a detection system (76) coupled to the mast, and 
wherein the material handling vehicle has a highest point (Fig.1), and 
wherein the mast is positioned below the highest point of the material handling vehicle (Fig.1).  

Regarding claim 18, Kraimer further discloses 
an operator compartment (36); 
a display (68, Para.70, displays information about the state of the truck); 
a steering mechanism (52, Fig.1) configured to steer the material handling vehicle, 
wherein the mast is coupled to the vehicle body at a frontward location relative to the operator compartment (Fig.1), 
wherein the mounting platform of the mast is positioned forward relative to the display and forward relative to the steering mechanism (Fig.1), and 
wherein the position of the mast on the vehicle body prevents the mast from impeding a field of view of an operator positioned in the operator compartment (Fig.1).  

Regarding claim 19, Kraimer discloses a method for installing a mast (48) on a material handling vehicle having a vehicle body (14), and an operator compartment (36), the method comprising: 
providing the mast having: 
a mounting platform (46) having an upper side, and an opposite lower side; 
a first support member (48, side) coupled to the mounting platform; and 
a second support member (48, side) coupled to the mounting platform; 
securing a detection system (76) to the mast; 
securing a navigation unit (66) to the mast, the navigation unit being an autonomous navigation unit (Para.78); 
securing the mast to a front portion of the vehicle body, the front portion being frontward relative to the operator compartment (Fig.1).  

Regarding claim 20, Kraimer further discloses the detection system includes: 
a first sensor (76) configured to project a first detection zone, the first detection zone configured to detect an object positioned in the first detection zone (Para.76); 
a second sensor (76) configured to project a second detection zone, the second detection zone configured to detect an object positioned in the second detection zone (Para.76); and 
a third sensor (76) configured to project a third detection zone, the third detection zone configured to detect an object positioned in the third detection zone (Para.76), and 
the method further comprising: 
mounting the first sensor to lower side of the mounting platform (Fig.1); 
mounting the second sensor to lower side of the mounting platform (Fig.1); and 
mounting the third sensor to lower side of the mounting platform (Fig.1).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 3 rejected under 35 U.S.C. 103 as being unpatentable over Kraimer (US Pub App 2014/0343758) in view of Gilbride (US Pub App 2012/0235804).

Regarding claim 3, Kraimer further discloses the mounting platform has a upper side and an opposite bottom side, and further comprising an autonomous navigation unit (Para.78), and 
wherein the detection system is secured to the bottom side of the mounting platform (Fig.1).  
Kraimer does not further specifically disclose the autonomous navigation unit being secured to the upper side of the mounting platform.
Gilbride teaches a mast and integral display mount for a material handling vehicle wherein the navigation unit is secured to the upper side of the mounting platform near the user platform (72, Fig.4, Para.33).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Kraimer in view of Gilbride to have the autonomous navigation unit be secured to the upper side of the mounting platform in order to allow for easy adjustments to be made by the operator and since it has been held that a mere rearrangement of the essential working parts of a device involves only routine skill in the art.

Claim 13 rejected under 35 U.S.C. 103 as being unpatentable over Kraimer (US Pub App 2014/0343758) in view of Agarwal (US Pub App 209/0135598).

Regarding claim 13, Kraimer does not further specifically disclose the first sensor, and the second sensor are two-dimensional LiDAR sensors.  
Agarwal teaches a material handling vehicle which uses LiDAR sensors to detect obstacles in the path of vehicle (Para.96).
It would have been obvious to one of ordinary skill in the art at the time the application was filed to have modified Kraimer in view of Agarwal to use the LiDAR sensors of Agarwal, so as to achieve a reliable sensor using old and well known sensor known to be used in a similar environment.  Specifically, the sensor of Agarwal would be used to achieve a sensor which generates instantaneous, massive amounts of measurements, and can be accurate to a centimeter.  Furthermore, the choice to use the sensor taught by Agarwal amounts to no more than the obvious simple substitution of one known type of sensor for another known type of sensor, in a manner that yields predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Pangrazio and the additional Kraimer references further disclose elements of a material handling vehicle.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY K ROMANO whose telephone number is (571)272-9318.  The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on 571-272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/SAUL RODRIGUEZ/Supervisory Patent Examiner, Art Unit 3652                                                                                                                                                                                                        





/ASHLEY K ROMANO/Examiner, Art Unit 3652